Citation Nr: 9926410	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-07 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the original amount of $15,324.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976, and in excess of two years prior active service.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1998 decision of the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The January 1998 decision denied 
waiver of recovery of an overpayment of pension benefits in 
the original amount of $15,324.

During an October 1998 hearing before the undersigned Board 
member, the veteran provided testimony regarding claimed 
entitlement to service connection for a back disability, as 
well as carpal tunnel syndrome of the right and left wrists.  
He also disputed the accuracy of a March 1995 letter in the 
claims file from the Bluegrass Army Depot asserting that he 
had never been employed there.  At the hearing, and in 
correspondence received by the Board in October 1998, the 
veteran submitted medical records pertaining to his back and 
wrists claims.  As these claims have not been properly 
developed or adjudicated, the Board refers them to the RO.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran was at fault in the creation of the pension 
overpayment indebtedness.

6.  Recovery of the pension overpayment indebtedness would 
not be against equity and good conscience.



CONCLUSION OF LAW

Recovery of the indebtedness in the original amount of 
$15,324 from overpayment of pension benefits would not be 
against the principles of equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.962, 
1.963, 1.965 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that the RO erred in not 
waiving the entire amount of his overpayment.  The veteran 
contends that he accurately informed the RO of his 
separations from his wife and the corresponding changes in 
his income, and accordingly is not at fault in the creation 
of the debt.  Further, the veteran maintains that he has 
expenses greater than his income, and that to repay the 
overpayment amount would therefore create a hardship.  
Accordingly, a favorable determination is requested.

As a preliminary matter, the Board finds that the claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
See, Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the claim is plausible when the contentions and 
the evidence of the record are viewed in the light most 
favorable to that claim.  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed.  

I.  Factual Background.

The veteran was awarded non-service-connected pension by an 
August 1995 rating decision.  An August 1995 letter to the 
veteran informed him of the award and noted that it was 
effective March 1, 1995.  The letter also noted that the 
award was based on the veteran's reported income of $907 
received from February to May 1, 

1995, with zero income received by his spouse or his two 
identified dependent children.  The veteran was requested to 
inform VA of all income changes, so as to avoid an 
overpayment.  

In correspondence dated in September 1996, the RO informed 
the veteran that his award of pension was continued, based on 
countable income of $0 from September 1, 1996.  The 
correspondence explained that this amount of countable income 
was based on the veteran's reported zero income for his self, 
wife or dependent son.  

In March 1997, the veteran submitted an Improved Pension 
Eligibility Verification Report (EVR).  The veteran provided 
that he was married and that his spouse had received 
$24,187.25 in wages as income in 1996.  He submitted 
additional correspondence, dated in February 1997, that he 
and his wife had been separated from June 1996 until December 
1996.  At that time, his wife had moved back into what the 
veteran described as "my house" because his condition had 
gotten worse and he needed more care.  He also submitted a 
photocopy of his wife's 1996 W-2 form, showing wages of 
$24,187.25.

In May 1997, the RO informed the veteran that it had 
suspended his VA pension.  The RO explained that the 
suspension was based on the veteran's statement that he and 
his wife were separated in June 1996 and were reunited in 
December 1996, as well as her 1996 W-2 form.  The veteran was 
requested to provide additional information regarding the 
dates of his separation from his wife, and whether he 
contributed financially to the support of his wife and their 
dependent son.  The veteran again was requested to provide 
this information in additional correspondence sent to him in 
July 1997.  

In correspondence dated in July 1997, the RO informed the 
veteran that his pension was reduced to zero, effective 
February 1, 1996.  It was explained that this action was due 
to his countable income of $24,187 which exceeded the maximum 
countable annual rate of $10,801.  

The veteran informed the RO in July 1997 that he and his wife 
had been separated from February 1994 to March 1996, due to 
her job.  They had then re-separated from early June 1996 to 
November 1996, due to marital difficulties.  They lived 
together for about three weeks before Thanksgiving, 1996, and 
then re-separated due to marital difficulties.  They remained 
separated and he did not contribute to her support.  

In August 1997, the veteran disputed the amount of the 
indebtedness and sought a waiver of recovery of the 
indebtedness.  The veteran stated that he had no household 
income with which to repay the debt.  In an attached 
Financial Status Report (FSR), the veteran reported that he 
and his wife were separated and she did not live in his 
household.  He reported that he had no income or assets, and 
total monthly expenses of $1187.  He said that his son was a 
dependent.

The Committee on Waivers and Compromises (Committee) denied 
the waiver request in January 1998.  In doing so, the 
Committee found that the claimant was at fault in the 
creation of the overpayment debt.  It was held it was the 
veteran's own failure to inform VA of changes in his family's 
income in a timely manner that led to his account being 
overpaid. 

The Committee also held that it would not be against equity 
and good conscience to require the veteran to repay the 
overpayment.  The Committee pointed out that the annual 
reported income of the veteran, $24,187, exceeded his monthly 
expenses of $1,187.  As a result, to require repayment of the 
debt would not cause an undue financial hardship.  Moreover, 
collection of the overpayment would not be against the 
standard of equity and good conscience, since the veteran's 
receipt of a supplemental income was based on his reported 
income and dependents.  A grant of a waiver would result in 
unjust enrichment.  

In a Notice of Disagreement received in January 1998, the 
veteran asserted that he had provided VA with all requested 
information in a timely manner.  He stated that he had in 
fact reported a change of family income to a veterans 
counselor at the Lexington VA Medical Center (VAMC) in July 
1996, when his spouse moved out of his household.  While 
visiting an RO walk-in center in January 1997, he apprised 
that his earlier statement had not been forwarded from the 
VAMC.  At that point, he again reported this change of 
income.  

The veteran also asserted that he does not live with his 
wife, and that to repay the indebtedness would result in a 
hardship.  Finally, he explained that he and his wife had 
filed a joint income tax return together, despite not living 
with each other, because he was told to do so by the IRS.  

In a memorandum dated in May 1998, the Committee stated that 
it confirmed and continued its earlier denial of a waiver.  
The Committee pointed out that the evidence of record 
reflected that the veteran and his wife still had a 
relationship and shared common expenses.  

The veteran testified during his October 1998 hearing that he 
and his wife do not live together in the same household or 
premises, but that they do live on the same property, which 
he owns.  He reported that his wife lives in the house, and 
he lives with his son in an apartment over the detached 
garage.  He said that his son is his dependent.  The veteran 
said that he pays the mortgage and neither his son or his 
wife pay rent.  He said that he manages to pay the mortgage 
with money from his son and two daughters.  The veteran said 
that he had no access to his wife's income in 1996.

He stated that he had notified VA in March 1996 and June 1996 
that he had separated from his wife.  Thus, he had believed 
that the RO's September 1996 reference to zero income on his 
part was accurate, and that this reference was based on his 
recently submitted reports of income.  

Regarding his signed March 1997 EVR in which he reported 
being married to his wife, he was unable to provide an 
explanation.  He supposed that he had copied information from 
an earlier EVR, in order to complete and submit the form in a 
timely manner.  

The veteran said that to repay the indebtedness would be a 
hardship on him and his dependent son, as they had no income.  
He had received a worker's compensation award of $1450 a 
month, but it was terminating in October 1998.  He explained 
his current monthly expenses in detail, which added up to 
approximately $1450.  He denied any personal savings, stocks 
or bonds, and said that he had a joint checking account with 
his father only to make sure his father's bills were paid.  
His assets were a boat worth $120 and a dog which he had 
bought for $200.  

At the hearing, the veteran submitted records including a 
joint 1996 federal tax return submitted by the veteran and 
his wife.  It reflected wages of $24,187, with adjusted gross 
income of $25,513.  His son was listed as a dependent.  A 
1997 federal tax return showed that the veteran's wife filed 
by herself, with wages of $24,438 and an adjusted gross 
income of $25,667.  The veteran's wife listed her and the 
veteran's son as a dependent.  She provided nearly the exact 
same address as that consistently used by the veteran: the 
sole difference was that she listed apartment # 2 whereas he 
listed apartment #1.

II.  Analysis

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.963(a).  
The  phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to 
various elements which are not intended to be all inclusive.  
These elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of faults where 
VA fault is also involved, whether collection of the debt 
would cause the debtor undue financial hardship by depriving 
him of basic necessities, whether collection would defeat the  
purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment, and whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right (i.e., changing position to one's detriment).  
38 C.F.R. § 1.965(a).

Where fraud, misrepresentation, or bad faith on the part of 
the veteran is shown, denial of waiver of recovery of an 
overpayment of VA benefits may be made without regard to 
factors considered in applying the equity and good conscience 
standard.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).

The Board notes that in the present case, the initial 
creation of the debt was the fault of the veteran.  The 
veteran failed to provide the RO with timely, accurate 
information pertaining to his 1996 family income.  Despite 
the veteran's testimony, there is no evidence that he 
informed the RO of his 1996 family income until March 1997.  

The Board acknowledges the testimony variously presented by 
the veteran that he and his wife were separated during much 
of 1996, and thus he had no access to her 1996 earnings.  
However, this testimony is different from contemporaneous 
statements he made to the Internal Revenue Service.  The 
veteran's tax return for 1996 indicates that he and his wife 
had joint income that year.  

As a result of the Board's finding that the veteran was at 
fault in the creation of the indebtedness, the fundamental 
question in this case is whether collection of the 
indebtedness would deprive the veteran of life's basic 
necessities.  Based on a careful review of the claims file, 
the Board finds that this would not occur.  

The veteran has contended that recovery of the overpayment 
would cause the veteran and his dependent son financial 
hardship, as they have no income.  Nevertheless, the evidence 
shows that the veteran, his wife and their dependent son 
continue to live in the same household and share income, and 
therefore the veteran and his son would have sufficient 
monthly income to meet the cost of the basic necessities of 
life.

For example, in February 1997 the veteran informed the RO 
that his wife had moved back into his house in December 1996 
to take care of him.  In March 1997, he informed the RO that 
he was living with his spouse.  During his hearing before the 
Board, the veteran admitted that his wife lives in a house on 
his property.  In fact, the Board notes that they use nearly 
the identical street address.  Moreover, on her 1997 federal 
income tax return the veteran's wife claimed the veteran's 
son, who lives with the veteran over the garage, as a 
dependent.  The Board finds it difficult to consider the 
garage apartment as part of the wife's household for purposes 
of her son, but not for purposes of the veteran.  The fact 
that the veteran also claims his son as a dependent indicates 
that he, his wife and his son together comprise one single 
household.  

Given that the veteran's wife continues to work and share her 
reported wages of $24,438 with the veteran and their son, 
requiring repayment of the indebtedness in reasonable monthly 
installments would not deprive the veteran or his family of 
basic necessities of life, or defeat the purpose for which 
pension benefits were intended.  Indeed, the veteran's total 
family income would more than cover his reported monthly 
expenses.  

Finally, there is no objective evidence that the veteran 
changed his position to his detriment in reliance upon the 
receipt of VA pension.  In addition, the veteran's debt to 
the Government should be given no less deference than the 
veteran's other debts.  It follows that because it would not 
be an undue hardship for the veteran to repay the 
indebtedness at issue, his failure to make restitution would 
result in unfair gain and unjust enrichment.  

In view of the foregoing, the Board finds that, while the 
veteran was not guilty of bad faith, fraud or willful 
misrepresentation in the creation of the indebtedness at 
issue, its collection would not be against the principles of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302;  38 
C.F.R. §§ 1.963, 1.965. 



ORDER

Waiver of recovery of an overpayment of pension benefits in 
the original amount of $15,324 is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

